                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARYURIS ROSALES,

        Plaintiff,                                  Case No. 19-cv-13365
                                                    Hon. Matthew F. Leitman
v.


WES FINANCIAL AUTO GROUP, INC.,

     Defendant.
__________________________________________________________________/
                      ORDER ON STATUS CONFERENCE

        The Court held a telephonic status conference on January 16, 2020. As

discussed on the record, it is hereby ORDERED that:

      Plaintiff shall file a First Amended Complaint by not later than February 7,

        2020. In the amended pleading, Plaintiff shall itemize her claimed damages

        and shall specifically plead a plausible theory of damages that, if proven,

        would entitle her to recover more than $75,000;

      Defendant shall respond within 28 days after Plaintiff files the First Amended

        Complaint;

      Plaintiff’s Motion to allow a non-local Michigan licensed attorney to act as

        Plaintiff’s co-counsel (ECF No. 7) is DENIED; and




                                          1
    Defendant’s Motion to Dismiss (ECF No. 4) is TERMINATED AS MOOT.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 16, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 16, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
